MEMORANDUM ***
Amalya Musayelyan and her minor daughter Anna Tadevosyan (as a derivative) seek review of a decision by the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s (“IJ”) order of removal and denial of asylum, withholding of removal, and relief under the Convention Against Torture. We deny the petition for review. Because the parties are familiar with the factual and procedural history of this case, we will not recount it here.
Because the BIA affirmed without opinion, we review the IJ’s decision as the “final agency decision.” Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review the IJ’s decision under the substantial evidence standard; the IJ’s findings must be upheld unless the evidence compels a contrary result. See Tawadrus v. Ashcroft, 364 F.3d 1099, 1102 (9th Cir.2004). We review the IJ’s adverse credibility determination under the same standard, as long as the IJ has established a legitimate articulable basis to question the applicant’s credibility and offered “specific, cogent reasons for disbelief.” Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Substantial evidence supports the IJ’s adverse credibility determination. The IJ supported her adverse credibility finding with specific reasons for disbelief, namely the inconsistencies between Ms. Musayelyaris testimony and that of her witness. The evidence in the record does not compel a contrary finding. Likewise, the IJ’s determinations that the abuse Ms. Musayelyan suffered did not constitute past persecution, and that Ms. Musayelyan did not have an objectively reasonable fear of future persecution, are supported by substantial evidence in the record.
*634Substantial evidence in the record supports the conclusion that Ms. Musayelyan is not eligible for asylum, entitled to withholding of removal, or eligible for relief under the Convention Against Torture.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.